   Case 4:20-cv-00041-RSB-CLR Document 10 Filed 06/29/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 CINCINNATI INSURANCE COMPANY,

                Plaintiff,                                 CIVIL ACTION NO.: 4:20-cv-41

         v.

 METRO DEVELOPERS, INC.,

                Defendant.



                                           ORDER

        Before the Court is the Joint Stipulation of Dismissal With Prejudice filed by Plaintiff and

Defendant on May 18, 2020, wherein the parties stipulate to the dismissal of this case with

prejudice. (Doc. 9.) Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the Court

DISMISSES this action with prejudice. The Clerk is hereby authorized and directed to CLOSE

this case.

        SO ORDERED, this 29th day of June, 2020.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
